EXHIBIT 10.1




OMNIBUS AMENDMENT




This Omnibus Amendment (the “Amendment”) dated January 20, 2009, by and between
STEN Corporation, a Minnesota corporation (“STEN”), STEN Credit Corporation, a
Utah corporation (“STEN Credit”), STENCOR, Inc., a Minnesota corporation
(“STENCOR”), STEN Financial Corporation, a Utah corporation (“STEN Financial”),
EasyDrive Cars and Credit Corp., an Arizona corporation (“EasyDrive”), BTAC
Properties, Inc., a Minnesota corporation (“BTAC”), Alliance Advance, Inc., an
Arizona corporation (“Alliance”), STEN Acquisition Corporation, a Minnesota
corporation (“STEN Acquisition”), and Burger Time Acquisition Corporation, a
Minnesota corporation (“BT Acquisition” and together with STEN, STEN Credit,
STENCORP, EasyDrive, BTAC, Alliance, STEN Acquisition, each a “Company” and
collectively, the “Companies”) and LV ADMINISTRATIVE SERVICES, INC., as
administrative and collateral agent (the “Agent”) for VALENS U.S. SPV I, LLC, a
Delaware limited liability company (“Valens”) and the lenders from time to time
party to the Security Agreement (as defined herein) (the “Lenders” together with
the Valens and the Agent, collectively, the “Creditor Parties” and each, a
“Creditor Party”), amends that certain Security Agreement, dated as of November
23, 2007, between the Company and the Creditor Parties (as amended, modified or
supplemented from time to time, the “Security Agreement” and, together with the
other Ancillary Agreements referred to in the Security Agreement, the
“Documents”).  Reference is also made to (a) that certain Chattel Paper
Assignment dated as of November 23, 2007 made by STEN Financial in favor of the
Agent (as amended, modified or supplemented from time to time, the “Chattel
Paper Assignment”), and (b) that certain Pledge Agreement dated as of November
23, 2007 made by STEN and STEN Financial in favor of the Agent (the “Pledge
Agreement” and together with the Security Agreement and the Chattel Paper
Assignment, the “Existing Security Agreements”).  Capitalized terms used but not
defined herein shall have the meanings given them in the Security Agreement.

PREAMBLE




WHEREAS, the Creditor Parties and the Companies desire to amend the transactions
contemplated by the Security Agreement.

 NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

The Creditor Parties and the Companies agree that Annex A to the Security
Agreement is hereby amended by deleting the definition of “Sublimit” appearing
therein and inserting the following new definition in lieu thereof:

“Sublimit” means (i) for the period commencing on October 31, 2008 through and
including March 31, 2009, $1,500,000, and (ii) for the period commencing on
April 1, 2009 and continuing thereafter through the remainder of the Term,
$1,000,000.




2.

(a)

Creditor Parties hereby agree to exercise the discretion granted to it pursuant
to Section 2(a)(ii) of the Security Agreement to make Revolving Loans to the
Companies in excess of the Formula Amount in effect on the date hereof (the
“Overadvance”).  Subject to satisfaction of the Overadvance Conditions, the
aggregate principal amount of the Overadvance as of the date hereof shall be
$500,000 (the “Initial Overadvance Amount”).  The Overadvance shall at no time
exceed the lesser of (x) Initial Overadvance Amount and (y) the remainder of the
Capital Availability Amount less the Formula Amount as of the date of
determination (the “Maximum Overadvance Amount”).




(b)

In connection with making the Overadvance, from the date hereof through and
including March 31, 2009 (the “Period”), the Creditor Parties hereby waive
compliance with Section 3 of the Security Agreement, but solely as such
provision relates to the immediate repayment requirement for Overadvances.  The
Creditor Parties further agree that solely for such Period (but not thereafter),
(i) the incurrence and existence of the Overadvance shall not trigger an Event
of Default under Section 20(a) of the Security Agreement and (ii) during the
Period, the rate of interest applicable to such Overadvances shall be as set
forth in Section 5(b)(ii) of the Security Agreement (collectively, the
“Overadvance Rate”).  Interest arising from the Overadvance Rate shall be (i)
calculated on the basis of a 360 day year, and (ii) payable monthly, in arrears,
commencing on [February 1, 2009] and on the first business day of each
consecutive calendar month thereafter through and including the expiration of
the Period, whether by acceleration or otherwise.  All other terms and
provisions of the Documents referred to therein shall remain in full force and
effect.  For the avoidance of doubt, all proceeds applied by the Company in
repayment of its obligations to the Creditor Parties hereunder and under the
Documents shall be first applied as a repayment of the Overadvance unless
otherwise agreed by the Creditor Parties.  Once repaid, the Overadvance may be
reborrowed during the Period provided that the maximum amount of the Overadvance
outstanding shall not at any time exceed the Maximum Overadvance Amount.

(c)

The Companies hereby acknowledges and agrees that the Lenders’ obligation to
fund the Initial Overadvance Amount on the date hereof and each permitted
reborrowing thereof after the date hereof up to the Maximum Overadvance Amount
shall, at the time of such making of such Overadvance or reborrowing, and
immediately after giving effect thereto, be subject to the satisfaction of the
following conditions (the “Overadvance Conditions”): (i) no Event of Default
shall exist and be continuing as of such date after giving effect to such
borrowing; (ii) all representations, warranties and covenants made by each
Company in connection with the Documents shall be true, correct and complete as
of such date; and (iii) each Company shall have taken all action necessary to
grant Agent “control” over all of the Companies’ Deposit Accounts (the “Control
Accounts”), with any agreements establishing “control” to be in form and
substance satisfactory to Agent.  

(d)

The Companies hereby acknowledge that all amounts outstanding under the
Overadvance (together with accrued interest and fees which remain unpaid in
respect thereof) on the date of expiration of the Period shall be repaid in full
by the Companies on such date of expiration.  The failure to make any required
repayment of an Overadvance shall give rise to an immediate Event of Default.

3.

To induce Creditor Parties to provide additional financial accommodations to the
Company evidenced by this Amendment, and the documents, instruments and
agreements entered into in connection therewith, collectively, the “Amendment
Documents”) each of the undersigned (other than the Creditor Parties), hereby
jointly and severally:

(a)

acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Existing Security Agreements to
which it is a party are in full force and effect and shall remain in full force
and effect after giving effect to the execution and effectiveness of this
Amendment and all of the instruments, documents and agreements contemplated
hereby, including without limitation, the Amendment Documents;

(b)

acknowledges, ratifies and confirms that the defined term “Obligations” under
the Existing Security Agreements, include, without limitation, all obligations
and liabilities of the Company and the Subsidiaries under the Amendment
Documents;

(c)

acknowledges, ratifies and confirms that the defined term “Documents” under, and
as defined in, each of the Existing Security Agreements, include, without
limitation, all obligations and liabilities of the Company and the Subsidiaries
under the Amendment Documents;




(d)

acknowledges and confirms that (i) the occurrence of a breach and/or an Event of
Default under any of the Amendment Documents shall constitute a breach and/or an
Event of Default under each of the Existing Security Agreements and (ii) the
occurrence of a breach and/or an Event of Default under any of the Existing
Security Agreements shall constitute a breach and/or an Event of Default under
the Amendment Documents;

(e)

represents and warrants that no offsets, counterclaims or defenses exist as of
the date hereof with respect to the undersigned’s obligations under the Existing
Security Agreements to which they are a party;




(f)

acknowledges, ratifies and confirms the grant by the Company and the
Subsidiaries to the Creditor Parties of a security interest in the assets of
(including the equity interest owned by) each of the Company and the
Subsidiaries, as more specifically set forth in the Existing Security
Agreements;

(g)

represents and warrants that (i) all of the representations made by or on behalf
of the undersigned in the Documents to which it is a party are true and correct
in all material respects on and as of the date hereof; (ii) no Event of Default
exists on the date hereof; (iii) on the date hereof, all of the Company’s
covenant requirements have been met; (iv) each of the undersigned has the
corporate power and authority to execute and deliver the Amendment Documents to
which it is a party; (v) all corporate action on the part of each of the
undersigned (including their respective officers and directors) necessary for
the authorization of the Amendment Documents, the performance of all obligations
of the undersigned hereunder and thereunder; and (vi) the Amendment Documents,
when executed and delivered and, to the extent it is a party thereto, will be
valid and binding obligations of the undersigned; and

(h)

releases, remises, acquits and forever discharges each Creditor Party and their
respective employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, partners, predecessors, successors and
assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, for or because of any matter or things done, omitted
or suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment, the Existing Security Agreements, the
Amendment Documents and any other document, instrument or agreement made by the
undersigned in favor of the Creditor Parties.







4.

The amendments set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) once each Company, the Agent and Valens
shall have duly executed and the Companies shall have delivered to Agent its
respective counterpart to this Amendment.

5.

Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Documents, and all of the other
forms, terms and provisions of the Documents remain in full force and effect.

6.

From and after the Amendment Effective Date, all references in the Documents
shall be deemed to be references to the Documents, as the case may be, as
modified hereby.

7.

STEN understands that it has an affirmative obligation to make prompt public
disclosure of material agreements and material amendments to such agreements.
If, in the STEN’s determination, this Amendment or the terms and provisions of
this Amendment, (collectively, the “Information”) are considered material, STEN
agrees to file an 8-K within 4 business days following the date hereof and in
the form otherwise prescribed by the SEC.   In the event the Information is
deemed not to be material and therefore is not disclosed on Form 8-K, STEN
hereby agrees that neither the Agent nor any other Creditor Parties shall be in
violation of any duty to any Company or its shareholders, nor shall the Agent or
any other Creditor Party be deemed to be misappropriating any information of any
Company, if any Creditor Party sells shares of common stock of STEN, or
otherwise engages in transactions with respect to securities of STEN, while in
possession of the Information.




8.

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.




PURCHASER:

 

COMPANY:

   

VALENS U.S. SPV I, LLC

By: Valens Capital Management, LLC

its investment manager

 

STEN CORPORTION

By:  /s/  Patrick Regan

Name:  Patrick Regan

Title:    Authorized Signatory

 

By: /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

   

AGENT:

  

LV ADMINISTRATIVE SERVICES, INC.




By:  /s/  Patrick Regan

Name:  Patrick Regan

Title:    Authorized Signatory

 

STEN CREDIT CORPORTION




By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STENCOR INC.

By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

EASY DRIVE CARS AND CREDIT CORPORATION

By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

BTAC PROPERTIES, INC.

By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STEN FINANCIAL CORPORATION


By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

ALLIANCE ADVANCE, INC.

By:  /s/  Kenneth W. Brimmer

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer












